Citation Nr: 9917418	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin condition 
secondary to Agent Orange exposure.   

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The RO affirmed a previous denial of service connection 
for a skin condition due to Agent Orange exposure when it 
issued an unappealed rating decision in May 1994. 

2.  Evidence received since the May 1994 denial is 
cumulative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The medical evidence of record does not demonstrate that 
the veteran's PTSD causes intermittent periods of inability 
to perform occupational tasks due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks, a 
chronic sleep impairment, or mild memory loss.

4.  The medical evidence of record does not demonstrate a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms do not result in such reduction in 
initiative, flexibility, efficiency, and reliability as to 
produce a definite industrial impairment.





CONCLUSIONS OF LAW

1.  Evidence received since the May 1994 decision wherein the 
RO affirmed a previous denial of entitlement to service 
connection for a skin condition as the result of Agent Orange 
exposure is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1998).

2.  The criteria for a disability evaluation in excess of 
10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130; Diagnostic Code 9411; 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996),


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In August 1992, the veteran filed a claim for VA compensation 
for PTSD and an Agent Orange rash of both feet.  

At a VA psychiatric evaluation in February 1993, the veteran 
stated that since his return from Vietnam he has had 
difficulties falling asleep and staying asleep at night.  A 
history of alcohol abuse was noted.  He had recurrent 
nightmares about being under attack and would wake up in a 
sweat.  It was noted that these nightmares had diminished in 
frequency over the years but still occurred occasionally.  He 
described an exaggerated startle response and the dislike of 
loud noises.  

Testing performed that month suggested an exaggeration of his 
symptoms as a "cry for help" or for purposes of secondary 
gain.  Responses on the Structured Clinical Interview were, 
however, consistent with PTSD.  It was found that the PTSD 
co-occurs with active alcoholism, which was found to be 
responsible for a portion of the manifest industrial and 
social impairment.  Psychiatric evaluation revealed that the 
veteran was alert, oriented, pleasant, and cooperative.  His 
affect was somewhat subdued and his overall mood appeared 
mildly depressed.  No evidence of psychosis or cognitive 
impairment was found.  The veteran was diagnosed with PTSD 
and alcohol dependence.

In an August 1993 rating decision, service connection was 
awarded for PTSD.  A 10 percent rating was allowed.  A 
determination regarding his claim of Agent Orange exposure 
was deferred.  A notice of disagreement to the August 1993 
rating determination was received in September 1993.  A 
statement of the case on the issue of entitlement to an 
increased evaluation for the service connected PTSD was 
issued in January 1994.  

In a May 1994 rating determination, service connection for a 
skin condition due to exposure to Agent Orange was denied.  A 
copy of this determination was sent to the veteran in June 
1994.  A timely notice of disagreement with this 
determination was not received.  A supplemental statement of 
the case regarding the issue of entitlement to an increased 
evaluation for the service-connected PTSD was issued by the 
RO in June 1994.  A timely substantive appeal with this 
determination was not received from the veteran.  

In September 1995, the veteran requested reevaluation of his 
PTSD condition and also requested to be evaluated for a 
service-connected skin condition, allegedly caused due to 
exposure to Agent Orange.  Additional outpatient treatment 
records were obtained.  A December 1993 narrative summary 
from a VA Medical Center (VAMC) noted that the veteran was 
unemployed and receiving compensation from the Social 
Security Administration.  A review of outpatient treatment 
records makes little reference to the veteran's service-
connected PTSD and no reference to a skin condition caused by 
Agent Orange exposure.

In a January 1996 rating determination, an increased 
evaluation for PTSD was denied.  The RO also determined that 
new and material evidence to reopen the previously denied 
claim of service connection for a skin disorder due to Agent 
Orange exposure had not been received.  Accordingly, this 
claim was also denied.  In his April 1996 notice of 
disagreement, the veteran indicated additional medical 
records would be available regarding treatment of his PTSD 
condition from the VAMC.  At that time, the veteran did not 
note treatment for a skin condition.

In his February 1997 substantive appeal, the veteran 
requested a hearing before a hearing officer at the RO.  A 
hearing was scheduled in connection with his claim for VA 
benefits in April 1997.  The veteran was notified of the 
hearing in March 1997.  The veteran failed to report for the 
hearing.  Additional outpatient treatment records were 
obtained by the RO.  The outpatient treatment records 
indicate that the veteran attends group therapy for his PTSD.  
In February 1997, the veteran reported that he had been much 
improved since going to therapy.  A history of alcohol abuse 
was also noted.  Difficulties with sleep were also noted.  

In a September 1997 VA outpatient treatment report it was 
noted that the veteran tended to minimize his drinking 
behavior and was only willing to admit that he was a social 
drinker.  Treatment records at that time indicated alcoholism 
and PTSD.  A September 1997 treatment report notes that the 
veteran was alert and oriented.  Affect and speech were also 
normal.  Thought processes and content were appropriate.  He 
was aware of his alcoholism, his PTSD, and his depression, 
but was not suicidal or homicidal and had no hallucinations.  
Some flashbacks and bad dreams of his Vietnam experiences 
were noted.  His perception, orientation, and memory were 
normal.  Attention and concentration were also found to be 
normal.  

Fund of knowledge and intelligence, insight, and judgment 
were also found to be normal.  Insight and judgment were 
found to be fair when he is sober.  The veteran was diagnosed 
with alcohol dependency and PTSD.  






A Global Assessment of Functioning (GAF) of 45 to 50 was 
noted, indicating some impairment in reality testing or 
communication or a major impairment in several areas such as 
work, family relations, judgment, thinking, or mood, or 
serious symptoms with a serious impairment in social, 
occupational, or school functioning.  Based on a review of 
the 1997 outpatient treatment reports, it appears that this 
GAF is based on the veteran's alcoholism.

The veteran has missed a series of VA psychiatric evaluations 
scheduled to determine the nature and extent of his PTSD 
condition.  In a March 1998 memorandum, the veteran's 
representative indicated that the veteran missed his 
scheduled VA evaluation in February 1998 due to a family 
emergency.  In June 1998, the veteran indicated that he 
missed the January 1998 VA evaluation due to the weather.  
That month, the veteran requested an additional VA evaluation 
be scheduled.  

In June 1998, the veteran was notified that an additional VA 
evaluation was scheduled for July 21, 1998.  At that time, 
the veteran was notified that if he failed to report for this 
examination, VA would consider his claim without the benefit 
of evidence from the examination which might be material to 
the outcome of his claim.  In August 1998, the VAMC notified 
the RO that the veteran had again failed to attend a VA 
evaluation.  In a February 1999 memorandum, the RO noted that 
the veteran had failed to report for three VA examinations. 

In written argument prepared by the veteran's representative 
in February 1999, it was conceded that the veteran had failed 
to attend several scheduled evaluations.  The veteran's 
representative requested that this case be reviewed based on 
the available records and that all reasonable doubt be found 
in favor of the veteran.  


I.  Whether New and Material Evidence has 
been
Submitted to Reopen the Claim of Service 
Connection for a Skin Condition on the 
Basis of New and Material Evidence.

Criteria & Analysis

As noted above, the veteran has failed to report for several 
scheduled VA examinations.  Veterans seeking compensation are 
required to report for scheduled examinations.  38 C.F.R. 
§§ 3.326, 3.327, and 3.655 (1998).  Specifically, the 
provisions of 38 C.F.R. § 3.655 provide that a claim "shall 
be denied" when a claimant fails to report for an 
examination scheduled in conjunction with a reopened claim.  
However, in this case, it is unclear whether the scheduled 
evaluations were to review the veteran's claimed skin 
condition or his service-connected PTSD.  It appears that the 
scheduled examinations may have been solely for review of the 
veteran's PTSD claim.  Accordingly, the Board will not 
utilize 38 C.F.R. § 3.655 to deny the veteran's claim to 
reopen.  

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the U.S. Court of Appeals for Veterans Claims 
(Court) 
decision in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation." Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Court's 
"legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened" as to what 
constitutes "material evidence" Id. at 1363, and remanded 
the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

In this case, in the December 1996 statement of the case, in 
addressing whether new and material evidence had been 
submitted to reopen the claim of service connection for a 
skin condition secondary to Agent Orange exposure, the RO 
provided the veteran with the provisions of 38 C.F.R. 
§ 3.156(a).  Within the "Reasons and Bases" section of the 
Statement of the Case, the RO appears to use the Colvin 
definition of new and material evidence, holding that there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome.  It is important to note that in 
December 1996 the determination in Hodge had yet to be 
issued.  

The Board finds that the RO has effectively ruled in the 
alternative, finding that the additional evidence is not 
"new" because it contains no findings regarding the skin 
condition, as well as the finding of the additional evidence 
is not "material."  A finding that the evidence is not 
"new" would alone support the determination to deny the 
claim under the new post-Hodge definition of what constitutes 
"new and material" evidence.  Accordingly, as the claimant 
has been provided the controlling regulatory definition of 
"new and material evidence" and the RO's adjudication of 
this claim was consistent with that definition, it is not 
prejudicial for the Board to proceed with the adjudication of 
this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Under 
this analysis, the finding of the evidence was not 
"material" was gratuitous, and thus any question as to 
whether the RO's ruling as to the materiality of the 
additional evidence was in accord with Hodge is rendered 
moot. 

This determination is consistent with the recent 
determination in Vargas-Gonzalez v. West, 12 Vet. App. 63 
(1998).  In Vargas-Gonzalez, the Court determined that if, 
and only if, the Board had found that the evidence to reopen 
was "new," and then based its determination on the 
materiality of the evidence (under the now-invalid Colvin 
test for materiality) would the question of the need for a 
remand for readjudication consistent with Hodge be necessary.  
Accordingly, because the Board's determination that the 
evidence in Vargas-Gonzalez was not "new" was plausible, 
and thus not clearly erroneous, the Court held that a remand 
under Hodge need not be considered.  

In the case before the Board at this time, it is found that 
the RO has determined that the evidence submitted by the 
veteran is not new.  Accordingly, a remand of this case, in 
light of the recent determination of Hodge, is not required.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge.  38 C.F.R. § 3.156(a) (1998) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  However, for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

In this case, the veteran has provided no additional evidence 
to support his conclusion that he suffers from a skin 
condition caused by Agent Orange exposure.  In this regard, 
the Board must note that the veteran has undergone extensive 
treatment for numerous disabilities since the RO initially 
denied this claim in May 1994.  No health care provider has 
associated a skin disorder with exposure to Agent Orange 
during the veteran's active service in Vietnam.  There is 
little evidence to support the conclusion that the veteran 
currently has a chronic skin disorder.  In this regard, the 
Board must find that the veteran is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training or education.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).  As the 
Court has stated, "[l]ay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the Board."  
Hyder v. Derwinski, 1 Vet. App. 221, 222 (1991).  He is not 
competent to diagnose himself with a skin disorder and 
associate this disorder with Agent Orange exposure during his 
active service in the Vietnam War.  

The medical records obtained by the RO failed to support the 
veteran's contention that he suffers from a skin disorder 
associated with Agent Orange exposure.  Consequently, the 
Board finds that the evidence added to the record is, at 
best, cumulative and thus not "new."   Accordingly, the 
additional evidence cannot be "new and material."  

Unless the veteran provides new and material evidence to 
reopen the claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83rd F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, 
the United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
of the merits of the claim.  Thus, unless, and until, the 
veteran develops new and material evidence to provide a basis 
to reopen his claim, the Board not unilaterally adjudicate 
the merits of the claim denied by the RO.  Accordingly, the 
request to reopen the previously denied claim of entitlement 
to service connection for a skin condition secondary to Agent 
Orange exposure remains denied.  

In making this determination, the Board has considered the 
most recent determinations regarding Agent Orange claims.  
See 38 C.F.R. §§ 3.307 and 3.309 (1998).  However, even based 
on a review of the most recent rules and regulations 
pertaining to this issue, the veteran has not provided any 
evidence in support of his claim that his skin condition is 
the result of Agent Orange exposure.  Accordingly, the claim 
is not reopened and the claim is denied.  


II.  Entitlement to an increased 
evaluation for PTSD, currently evaluated 
as 10 percent disabling.

Criteria & Analysis

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  VA has a duty to assist the veteran in developing 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1998).  
In this case, the RO has repeatedly attempted to have the 
veteran evaluated to determine the nature and extent of his 
PTSD, without success.  In the most recent attempt to have 
the veteran evaluated, the veteran was specifically notified 
that if he failed to report for this examination, VA would 
consider his claim without the benefit of evidence from the 
examination, which might be material to the outcome of his 
claim.  In February 1999, the veteran's representative 
specifically noted VA's efforts to examine the veteran and 
conceded that he had failed to show for each scheduled 
examination.  It was requested that the review of the 
veteran's claims be made with the available records.  

Under 38 C.F.R. § 3.655(a), when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, such action shall be taken in 
accordance with the provisions of paragraph (b) or (c) of the 
section as appropriate.  

Under 38 C.F.R. § 3.655(b), when the examination was 
scheduled in conjunction with a claim for increase, the claim 
"shall be denied."  In this case, the veteran was not 
informed that his failure to attend the VA evaluations would 
lead to the denial of his increased rating claim.  Instead, 
the veteran was informed that VA would consider his claim 
without benefit of the evidence from the examination which 
might be material to the outcome of his claim.  Accordingly, 
to avoid any prejudice to the veteran, the Board will 
adjudicate the claim on its merits based on the current 
evidence of record.  

In determining to proceed with the adjudication of the 
veteran's claim, the Board has noted that the veteran appears 
to be receiving Social Security Administration (SSA) 
benefits.  The Court has held that, while a SSA decision is 
not controlling for purposes of VA adjudication, the decision 
is "pertinent" to a veteran's claim.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  If the veteran has received 
benefits from the SSA and those benefits are based upon 
disability, the medical record upon which the award was based 
would be pertinent to the veteran's current claim.  However, 
the veteran has specifically stated that he has no new 
evidence other than what he has submitted already.  As a 
result, it appears that VA has all medical records pertinent 
to this claim.  Accordingly, the Board must conclude that no 
additional pertinent medical records exist which would 
support the veteran's claim.  No statement from the veteran, 
his representative, or any medical record would support the 
conclusion that any additional SSA records would have any 
relevance to the veteran's claim.  As stated by the Court in 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992):

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identify documents that by 
their description would be facially 
relevant and material to the claim.

In light of the above, the Board finds that a remand is not 
warranted.  Accordingly, the Board will proceed with the 
adjudication of the veteran's claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (1998), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.

In evaluating the veteran's condition under both the new and 
old rating criteria, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  In the 
February 1996 rating determination, the veteran's condition 
was clearly evaluated by the RO under the old criteria.  In 
the statement of the case dated December 1996, the veteran 
was provided the new rating criteria.  At this time, the 
condition was clearly evaluated by the RO under the new 
criteria.  Thus, the Board finds no prejudice to the veteran 
in the Board proceeding with the evaluation of this claim at 
this time.  See Bernard, 4 Vet. App. at 394.

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent evaluation is provided for occupational and 
social impairment with mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during the periods of significant stress, or, 
symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130 (1998).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.   

A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  

A 10 percent evaluation under the old rating criteria is 
warranted when emotional tension or other evidence of anxiety 
is productive of mild social and industrial impairment.

In a precedent opinion, dated November 9, 1993, the General 
Council of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large to degree."  
It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1998).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to a specific diagnostic entities, as evidenced by 
the fact that the GAF scale in DSM-IV uses a single set of 
criteria for assessing psychological, social, and 
occupational function in all mental disorders.  VA further 
observed that:

The evaluation levels in the proposed general 
rating formula for mental disorders are based 
on the effects of the signs and symptoms of 
mental disorders.  To be adequate for 
evaluation purposes under that formula, an 
examination report must describe the 
individual's signs and symptoms as well as 
their effects on occupational and social 
functioning.  In essence, we have 
restructured the evaluation criteria so that 
it is the severity of the effects of the 
symptoms as described by the examiner that 
determines the rating.  

61 Fed.Reg. 52,696-52,697 (1996).






In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  

In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97.  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1998).

The evaluations, when taken as a whole, indicate a mild 
psychiatric disability with little evidence to support the 10 
percent evaluation currently assigned.  Testing performed has 
suggested an exaggeration of the veteran's symptoms as a 
"cry for help" or for purposes of secondary gain.  The 
available psychiatric evaluation has found the veteran alert, 
oriented, pleasant, and cooperative.  Only mild depression 
was found.  No evidence of psychosis or cognitive impairment 
has been found.  

A review of the veteran's treatment records indicates no 
evidence of a consistent depressed mood, anxiety, 
suspiciousness, panic attacks, a chronic sleep impairment, or 
mild memory loss.  Thus, a 30 percent evaluation or higher 
under the new rating criteria is not warranted.  Further, the 
Board finds no objective evidence to find that the veteran's 
PTSD produced a definite industrial impairment.  Thus, a 30 
percent evaluation or higher evaluation under the old rating 
criteria is also not warranted.  

The fact that no additional medical evidence is available in 
support of the veteran's claim is entirely the fault of the 
veteran.  Accordingly, an increased evaluation under the old 
or new rating criteria is not warranted.

In making this determination, the Board has taken into 
consideration the fact that when evaluating a disability, any 
reasonable doubt regarding the degree of disability is 
resolved in the favor of the claimant.  38 C.F.R. § 4.3 
(1998).  The Board has also taken into consideration the GAF 
score of between 45 and 50 as noted within the September 1997 
VA treatment report.  However, based on a detailed review of 
this treatment report, the Board must find that this GAF 
score is based primarily on the veteran's alcoholism.  

Treatment records do not support the conclusion that the 
veteran suffers from symptoms suggesting a 30 percent 
evaluation (under either the new or old rating criteria) and 
clearly indicate that the veteran's primary difficulty is his 
alcoholism.  As VAOPGCPREC 2-97 makes clear, the law now 
prohibits the payment of compensation for a disability that 
is the result of alcohol or drug abuse on any claim filed 
after October 31, 1990, even if the claim for compensation is 
on the basis that a service-connected disability caused the 
alcohol or drug abuse.  

In this case, the veteran is not service connected for his 
alcoholism.  Consequently, the Board may not base its 
determination on this disability.  Based on the available 
medical evidence of record, the Board finds no evidence to 
suggest that the veteran's PTSD condition is more than 
10 percent disabling.  Accordingly, the veteran's claim must 
be denied.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  



In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claim to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.  There is no basis to return this matter to 
the RO to have them reissue a statement of the case or 
supplemental statement of the case that merely makes small 
phrasing changes to the characterization of the issue.

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether not they have 
been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
section that provides a basis upon which to assign an 
increased evaluation for the reasons discussed therein.  In 
addition, the Board has also considered whether an 
extraschedular evaluation is warranted.  The veteran has not 
specifically requested an extraschedular evaluation.  

Accordingly, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 9 Vet. App 88, 95 (1996) and VAOPGCPREC. 6-
96.  Based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement under § 3.321(b)(1).  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993) and Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992).  

While the veteran is unemployed, there is no indication that 
the veteran's service-connected disability influences 
employability in ways not contemplated by the rating 
schedule.  In any event, if the veteran wishes to raise this 
issue, he must raise his issues specifically with the RO.  
This issue is not before the Board at this time.

Although the veteran is entitled to the benefit f the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
skin condition as secondary to Agent Orange exposure, the 
appeal is denied.

Entitlement to a rating in excess of 10 percent for PTSD is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

